Citation Nr: 1827900	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-38 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than February 24, 2011, for the grant of service connection for type 2 diabetes mellitus.

2.  Entitlement to an effective date earlier than February 24, 2011, for the grant of service connection for coronary atherosclerosis, status post artery bypass graft and stent placement.

3.  Entitlement to a higher initial rating for type 2 diabetes mellitus, currently evaluated as 20 percent disabling.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to a higher initial rating for type 2 diabetes mellitus and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied claims to reopen service connection for diabetes mellitus and coronary artery disease.  The Veteran did not timely appeal the June 2008 rating decision and new and material evidence was not submitted within one year of notice of the rating decision.

2.  Claims requesting service connection for diabetes mellitus and ischemic heart disease were subsequently received on March 29, 2011.

3.  There is no document between the prior final June 2008 denials and the March 29, 2011 claims that may be construed as a formal or informal claim of entitlement to service connection for diabetes mellitus or coronary atherosclerosis.

4.  In February 2012, the RO granted service connection for diabetes mellitus and coronary atherosclerosis, both with effective dates of February 24, 2011, the date the regulation extending the herbicide agent exposure presumption to certain Veterans with Korean service became effective.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 24, 2011, for the grant of service connection for type 2 diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 5107, 5110; 38 C.F.R. §§ 3.114, 3.307, 3.400 (2017).

2.  The criteria for an effective date earlier than February 24, 2011, for the grant of service connection for coronary atherosclerosis have not been met.  38 U.S.C. §§ 1110, 5107, 5110; 38 C.F.R. §§ 3.114, 3.307, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The earlier effective date claims being decided herein arise from the Veteran's disagreement with the effective date assigned in connection with the grants of service connection for diabetes mellitus and coronary atherosclerosis.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claims.  There is no evidence that there are any outstanding records relevant to the claims.

Earlier Effective Date

The Veteran contends that the effective date of his grants of service connection for diabetes and coronary atherosclerosis should be earlier than February 24, 2011.  By way of background, the record shows that in a June 2008 rating decision, the RO denied reopening service connection for diabetes mellitus and service connection for heart attacks.  Previously, a prior, final May 2005 rating decision denied entitlement to service connection for diabetes mellitus and coronary artery disease.

Notice of the June 2008 denial was mailed the same month.  In July 2008 correspondence, the Veteran expressed general disagreement with the rating decision; however, after the RO requested that the Veteran specify the issues he disagreed with, in a September 2008 correspondence, the Veteran requested to withdraw all pending claims and appeals.  New and material evidence was not received within one year following notice of the rating decision, nor was additional correspondence received from the Veteran or his representative.

In March 2011, the Veteran again submitted claims for service connection for type 2 diabetes mellitus and ischemic heart disease.  These claims were signed and dated by the Veteran on March 23, 2011 and received by the RO on March 29, 2011.  In February 2012, the RO granted service connection for both disabilities.  The RO assigned effective dates of February 24, 2011 for both disabilities.  In assigning these effective dates, the RO explained that the dates based on the effective date of the change in the regulations allowing for an extension of the time period to establish presumptive herbicide agent exposure based on service along the demilitarized zone in Korea.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Unless specifically provided otherwise in Chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).

The regulation that implements this statute is 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving presumptive service connection under 38 C.F.R. §§ 3.307, 3.308, and § 3.309, the effective date is the date entitlement arose, if claim is received within one year after separation from active duty; otherwise date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).

Subject to the provisions of section 5101 of Title 38 of the U.S. Code, where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C. § 5110(g).  In no event shall such award be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  Id.

The regulation implementing 38 U.S.C. § 5110(g) is 38 C.F.R. § 3.114.  This provides that where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase.  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a).

A specific claim in the form prescribed by the Secretary (or jointly with the Commissioner of Social Security, as prescribed by section 5105 of Title 38 of the U.S. Code) must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C. § 5101(a)(1). 

Prior to March 24, 2015, and applicable to this case, 38 C.F.R. § 3.155 (2014) was in effect and addressed informal claims.  Under that regulation, any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2014).  The Veteran or a representative of the Veteran could file an informal claim by communicating an intent to apply for one or more VA benefits.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

Initially, the Board finds that the claims which gave rise to the present appeal were claims to reopen.  Again, prior to the March 2011 claims, in June 2008, the RO denied reopening claims for service connection for diabetes mellitus and coronary artery disease.  Thereafter, the Veteran withdrew his attempt to appeal the rating decision and new and material evidence was not received within one year following notice of this decision.  Accordingly, the June 2008 rating decision became final.  38 U.S.C. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103 (2017).

A review of the record shows that there are no documents dated between the June 2008 denials and the March 2011 claims to reopen showing an intent to apply for diabetes mellitus or a cardiovascular-related disability.  The date of claim for both disabilities is therefore March 29, 2011.

Regarding herbicide exposure, there is a presumption of service connection for diseases associated with exposure to certain herbicide agents, including type 2 diabetes mellitus and ischemic heart disease, and the presumption is specified by statute as applicable to veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  See 38 U.S.C. § 1116.  Exposure to herbicide agents is presumed for veterans who served in Vietnam during the specified period and is presumed for other veterans who did not serve in Vietnam but did serve in other areas, including Thailand and Korea.

In the instant case there is no evidence that the Veteran had service in Vietnam or Thailand but he did serve in Korea and the RO granted service connection based on presumption of exposure to herbicide agent exposure during such service.

Prior to the February 24, 2011 revision, VA's Adjudication and Procedure Manual, the MR21-1MR, provided that if a veteran alleged service along the demilitarized zone in Korea, in a unit specifically identified by the Department of Defense (DOD), between April 1968 and July 1969, then exposure to herbicides was to be conceded on a factual basis.

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv); 76 Fed. Reg. 4245 (Jan. 25 2011). 

Of note, the revision to the regulations did not contain any provision that would extend eligibility for an effective date earlier than the effective date of the revised regulation, February 24, 2011.

As described above, the date of claim for the claims to reopen diabetes and ischemic heart disease is March 29, 2011 - less than one year from the effective date of the revised regulation.  Where a claim is reviewed at the request of a claimant received within 1 year from the liberalizing law, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114(a).  Hence, since the RO assigned effective dates which represented the effective date of the change in regulation, there is no basis to assign an effective date earlier than February 24, 2011 for the grants of service connection for type 2 diabetes mellitus and coronary atherosclerosis.

In addition, in general, the effective date of a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Here, since the date of claim (March 29, 2011) is subsequent to the date entitlement arose (February 24, 2011), the Veteran cannot otherwise establish entitlement to earlier effective dates.

For the foregoing reasons, the preponderance of the evidence is against the claims.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to an effective date earlier than February 24, 2011, for the grant of service connection for type 2 diabetes mellitus is denied.

Entitlement to an effective date earlier than February 24, 2011, for the grant of service connection for coronary atherosclerosis, status post artery bypass graft and stent placement, is denied.


REMAND

The Veteran has indicated that he receives treatment from the Veterans Health Care System of the Ozarks.  The most recent records from these facilities are dated from May 2014.  Any outstanding records should therefore be obtained.

Similarly, the most recent examination of the Veteran's diabetes mellitus took place in July 2014.  The Board therefore finds that a new examination should be obtained.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records to include records from the Veterans Health Care System of the Ozarks from May 2014 to the present.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his type 2 diabetes mellitus.  The electronic claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to type 2 diabetes mellitus.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


